Appeal by the defendant from a judgment of the Supreme Court, Kings County (Egitto, J.), rendered July 28, 1989, convicting him of robbery in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant has failed to preserve for appellate review his claim that the trial court improperly limited the scope of cross-examination of the victim to determine whether he had a motive to fabricate testimony (see, CPL 470.05 [2]; People v Dunbar, 145 AD2d 501). We decline to review the issue in the exercise of our interest of justice jurisdiction.
We reject the defendant’s contention that he was denied his right to a speedy trial pursuant to CPL 30.30. After subtracting the periods during which the defendant was without counsel (see, CPL 30.30 [4] [f]), post-readiness delays which had no bearing on the People’s readiness (see, People v Anderson, 66 NY2d 529), and, in particular, the delay subsequent to the defendant’s failure to appear and the issuance of a bench warrant (see, CPL 30.30 [4] [c]; People v Bolden, 174 AD2d 111), the total time chargeable to the People is well within the permitted six calendar months. Rosenblatt, J. P., Miller, O’Brien and Ritter, JJ., concur.